DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
In the amendments filed on 07/01/2021, claims 1-4 and 9-16 are pending. Claim 1 is amended. Claims 5-8 are canceled. Claims 11-13 are withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US 2013/0200298 A1) in view of Ju et al. (US 2016/0081188 A1).
Regarding claims 1-2 and 15, Izutani teaches a thermal conductive sheet comprising an epoxy resin, wherein the epoxy resin comprises a crystalline bisphenol epoxy resin [0011], wherein the crystalline bisphenol epoxy resin is a crystalline bisphenol F epoxy resin [0038], which reads on a thermosetting epoxy resin sheet 
Izutani does not teach a specific embodiment wherein the composition further contains (B) a polyfunctional type epoxy resin which has three or more epoxy groups in one molecule and is solid at 25°C and other than the Component (A), wherein the Component (B) is a trisphenol alkane type epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Izutani’s high molecular weight epoxy resin that is a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin to substitute for a fraction of Izutani’s crystalline bisphenol epoxy resin that is a crystalline bisphenol F epoxy resin, which would read on the limitation wherein the composition further contains (B) a polyfunctional type epoxy resin which has three or more epoxy groups in one molecule and is solid at 25°C and other than the Component (A) as claimed, wherein the Component (B) is a trisphenol alkane type epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Izutani’s thermal conductive sheet because Izutani teaches that the 
Izutani does not teach that the composition further comprises (D) an inorganic filler which is silica. However, Ju teaches an inorganic filler that is crystalline silica [0132], that is present in an epoxy resin composition [0131] that further comprises a crystalline epoxy compound [0116], optionally a glycidyl ether compound derived from bisphenol F, tris-(4-hydroxyphenyl)methane, or 1,1,2,2-tetrakis(4-hydroxyphenyl)ethane [0123], optionally a phenol-based curing agent [0124], and optionally an imidazole-based curing accelerator [0130], wherein an insulating layer includes the epoxy resin composition [0116]. Izutani and Ju are analogous art because both references are in the same field of endeavor of a thermosetting epoxy resin sheet which comprises a composition containing optionally a bisphenol F type epoxy resin or a crystallinity, optionally a polyfunctional type epoxy resin which has three or more epoxy groups in one molecule and is solid at 25°C and other than the Component (A), optionally a phenol compound optionally having two or more phenolic hydroxyl groups in one molecule, and an inorganic filler, being molded in a sheet form. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ju’s inorganic filler that is crystalline silica to modify Izutani’s thermal 
Izutani does not teach a specific embodiment wherein the composition further contains (E) an imidazole-based curing accelerator having a melting point of 170°C or higher, and one hydroxymethyl groups in one molecule. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Izutani’s curing accelerator that is 2-phenyl-4-methyl-5-hydroxymethyl imidazole to modify Izutani’s thermal conductive sheet, which would read on the limitation wherein the composition further contains (E) an imidazole-based curing accelerator having a melting point of 170°C or higher, and one hydroxymethyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because Izutani teaches that the thermal conductive sheet [0011] optionally further comprises a curing accelerator [0069] that is 2-phenyl-4-methyl-5-hydroxymethyl imidazole [0070], which would have been beneficial for accelerating curing of Izutani’s thermal conductive sheet during curing.
Izutani does not teach that the composition further comprises (H) an ion-trapping agent which is at least selected from the group consisting of hydrotalcites, bismuth hydroxide compounds, and rare earth oxides. However, Ju teaches a ceramic-based inorganic filler that is cerium oxide that is present in epoxy resin composition [0186] that further comprises an epoxy compound [0176], optionally a bisphenol-type epoxy compound [0179], a curing agent [0176] that is optionally a phenol-based curing agent [0180], optionally an imidazole-based curing accelerator [0182], and in inorganic filler [0176], wherein an insulating layer includes the epoxy resin composition [0175]. Before 
Izutani does not teach that the composition further comprises (I) a coupling agent which is a silane coupling agent. However, Ju teaches a silane-based additive that is present in an epoxy resin composition [0189] that further comprises an epoxy compound [0176], optionally a bisphenol-type epoxy compound [0179], a curing agent [0176] that is optionally a phenol-based curing agent [0180], optionally an imidazole-based curing accelerator [0182], and in inorganic filler [0176], wherein an insulating layer includes the epoxy resin composition [0175]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ju’s silane-based additive to modify Izutani’s thermal conductive sheet, which would read on the limitation wherein the composition further comprises (I) a coupling agent which is a silane coupling agent as claimed. One of ordinary skill in the art would have been motivated to do so because Ju teaches that the silane-based additive is beneficial for increasing binding between particles in an epoxy resin composition [0189] that further comprises planar boron nitride [0187], an epoxy compound [0176], optionally a bisphenol-type epoxy compound [0179], a curing agent [0176] that is optionally a phenol-based curing agent [0180], optionally an imidazole-based curing accelerator [0182], and in inorganic filler [0176], wherein an insulating layer includes the epoxy resin composition [0175], which would have been beneficial for increasing binding between particles in Izutani’s thermal conductive sheet because Izutani teaches that the thermal 
The limitation wherein the thermosetting epoxy resin sheet is a thermosetting epoxy resin sheet for encapsulating a semiconductor is an intended use. The thermal conductive sheet that is rendered obvious by Izutani in view of Ju is capable of performing as a thermosetting epoxy resin sheet for encapsulating a semiconductor because Izutani in view of Ju renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the thermosetting epoxy resin sheet for encapsulating a semiconductor as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claims 3-4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Izutani’s curing accelerator that is 2-phenyl-4-methyl-5-hydroxymethyl imidazole to modify Izutani’s thermal conductive sheet, which would read on the limitation wherein the Component (E) is represented by the general formula (1), wherein, R1 independently represents a methyl group, R2 independently represents a hydroxymethyl 1 and R2 is a hydroxymethyl group, R3 represents a hydrogen atom, and Ph represents a phenyl group as claimed.
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Izutani, namely that the thermosetting epoxy resin sheet for encapsulating a semiconductor is a material in which a cured product thereof obtained by pressure molding with a molding pressure of 6.9 N/mm2 at 175°C for 180 seconds, and then, secondary curing at 180°C for 4 hours, which has a glass transition temperature measured by thermomechanical analysis (TMA) of 150°C or higher. However, Izutani in view of Ju renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the thermosetting epoxy resin sheet for encapsulating a semiconductor according to claim 1, as explained above. Furthermore, the instant application recites that when such a thermosetting epoxy resin sheet for encapsulating a semiconductor is employed, it becomes a thermosetting epoxy resin sheet for encapsulating a semiconductor which is excellent in flexibility in a state before curing, and good in handling property, while maintaining a high glass transition temperature after curing [0011], that when such Component (B) is employed, it becomes a thermosetting epoxy resin sheet for encapsulating a semiconductor having a higher glass transition temperature [0013], that when such Component (E) is employed, it becomes a thermosetting epoxy resin sheet for encapsulating a semiconductor having more excellent storage stability and a higher glass transition temperature [0015], that when the thermosetting epoxy resin sheet for encapsulating a semiconductor of the present invention is employed, it becomes a thermosetting epoxy resin sheet for encapsulating a semiconductor which is excellent in flexibility in a state before curing, 
Regarding claim 10, the Office recognizes that all of the claimed physical properties are not positively taught by Izutani, namely that the thermosetting epoxy resin sheet for encapsulating a semiconductor has a deflection amount of the sheet of 25 mm or more in a three-point bending test in an uncured state. However, Izutani in view of Ju renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the thermosetting epoxy resin sheet for encapsulating a semiconductor according to claim 1, as explained above. Furthermore, the instant application recites that it is preferable that the thermosetting epoxy resin sheet for encapsulating a semiconductor has 6a deflection amount of the sheet of 25 mm or more in a three-point bending test in an uncured state [0020], and that in the thermosetting epoxy resin sheet for encapsulating a semiconductor of the present invention thus obtained, a deflection amount of the sheet in the three-point bending test in the uncured state is preferably 30 mm or more, more preferably 40 to 100 mm [0070]. Therefore, the claimed physical properties would naturally arise from the thermosetting epoxy resin sheet for encapsulating a semiconductor that is rendered obvious by Izutani in view of Ju. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains 
Regarding claim 14, Izutani teaches that the thermal conductive sheet comprises an epoxy resin and a curing agent, wherein the epoxy resin comprises a crystalline bisphenol epoxy resin, wherein the curing agent contains phenol resin [0011], wherein the crystalline bisphenol epoxy resin is a crystalline bisphenol F epoxy resin [0038], that the epoxy resin optionally further comprises a high molecular weight epoxy resin [0045] that is a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin [0047], that the mixing ratio of the crystalline bisphenol epoxy resin with respect to the epoxy resin is 100 mass % or less and is 10 mass % or more [0044], that the curing agent has a partial structure represented by the formula 
    PNG
    media_image1.png
    92
    143
    media_image1.png
    Greyscale
 [0057], and that the mixing ratio of the curing agent is adjusted so that the ratio of the epoxy group equivalent to the phenolic hydroxyl group equivalent is 1.0/0.3 to 1.0/1.8 [0068], which optionally reads on the limitation wherein an amount of the Component (A) is greater than 0 parts by mass relative to a sum of 100 parts by mass of the Component (B) and the Component (C). Izutani teaches that the thermal conductive sheet comprises an epoxy resin and a curing agent, wherein the epoxy resin comprises a crystalline bisphenol epoxy resin, wherein the curing agent contains phenol resin [0011], wherein the crystalline bisphenol epoxy resin is a crystalline bisphenol F epoxy resin [0038], that the epoxy resin optionally further comprises a high molecular weight epoxy 
    PNG
    media_image1.png
    92
    143
    media_image1.png
    Greyscale
 [0057], and that the mixing ratio of the curing agent is adjusted so that the ratio of the epoxy group equivalent to the phenolic hydroxyl group equivalent is 1.0/0.3 to 1.0/1.8 [0068], which reads on the limitation wherein an amount of the Component (C) is such that the equivalent ratio of the phenolic hydroxyl groups in the Component (C) is 0.3 to 1.8 relative to a total amount of epoxy groups in the Component (A) and the Component (B), which means that 86.7% of Izutani’s range overlaps with the claimed range, which therefore reads on the claimed range with sufficient specificity.
Izutani does not with sufficient specificity wherein an amount of the Component (A) is in a range of 12 to 35 parts by mass relative to a sum of 100 parts by mass of the Component (B) and the Component (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Izutani’s crystalline bisphenol epoxy resin that is a crystalline bisphenol F epoxy resin to be from 12 to 35 mass % with respect to the total mass of Izutani’s epoxy resin and Izutani’s phenol resin, which would read on the limitation wherein an amount of the Component (A) is in a range of 12 to 35 parts by mass relative to a sum of 100 parts by mass of the Component (B) and the Component (C) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Izutani’s crystalline bisphenol epoxy resin that is a 
    PNG
    media_image1.png
    92
    143
    media_image1.png
    Greyscale
 [0057], and that the mixing ratio of the curing agent is adjusted so that the ratio of the epoxy group equivalent to the phenolic hydroxyl group equivalent is 1.0/0.3 to 1.0/1.8 [0068], which means that the amount of Izutani’s crystalline bisphenol epoxy resin that is a crystalline bisphenol F epoxy resin in mass % with respect to the total mass of Izutani’s epoxy resin and Izutani’s phenol resin would have affected curability of Izutani’s crystalline bisphenol epoxy resin that is a crystalline bisphenol F epoxy resin and Izutani’s high molecular weight epoxy resin that is a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin by Izutani’s phenol resin.
Regarding claim 16, Izutani does not teach that the thermal conductive sheet comprises a thermoplastic elastomer, and Izutani’s thermal conductive sheet would not .

Response to Arguments
Applicant’s arguments, see p. 6-11, filed 07/01/2021, with respect to the rejection of claim(s) 1-4, 9-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US 2013/0200298 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Izutani does not at all intend that the thermal conductive sheet contains other inorganic fillers other than the required boron nitride particles (p. 9), Izutani does not exclude other inorganic fillers other than the boron nitride particles from being present in the thermal conductive sheet because Izutani does not teach that the thermal conductive sheet cannot comprise other inorganic fillers.
In response to the applicant’s argument that it would not have been obvious to mix silica, which has poor thermal conductive properties, with Izutani’s boron nitride particles having excellent thermal conductive particles because such mixing would reduce the thermal conductive properties and would be opposite to Izutani’s teaching (p. 9-10), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ju et al.’s (US 2016/0081188 A1) inorganic filler that is crystalline silica to modify Izutani et al.’s (US 2013/0200298 A1) thermal conductive sheet, which would read on the limitation wherein the composition further 
In response to the applicant’s argument that these features of independent claim 1 provide unexpected results that are neither disclosed nor suggested by the cited references (p. 11) based on Tables 1 and 2, Examples 1-4, and Comparative Examples 1 and 5-7 in the specification of the instant application (p. 7), the applicants allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. This is because claim 1 does not limit the amounts of any of the ingredients in the composition of the thermosetting epoxy resin sheet, does not limit the species of (B), (C), (E), (H), and (I), but Examples 1-4 have a very narrow range of species and amounts of these ingredients [Table 1]. The applicant did not shows that the results of Examples 1-4 would occur over the entire scope of claim 1, did not show a sufficient amounts of results that would allow one of ordinary skill in the art to determine a trend in the data that would allow one to extend the value of over the entire scope of claim 1, and the applicant did not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art prima facie case of obviousness (MPEP 716.02(e)). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/           Primary Examiner, Art Unit 1767